Title: Respite for George Adams and Randall Tarrier, 12 August 1816
From: Madison, James
To: 


        
          [12 August 1816]
        
        Whereas it has been made to appear to me, that a certain George Adams and Randall Tarrier, were, at a Circuit Court of the United States, lately held for the County of Washington in the District of Columbia, duly convicted of the crime of High Way Robery and thereupon Judgment of death was rendered against them, the said George Adams and Randall Tarrier, by the said Court, to be executed upon them on the twenty second day of this present month of August: now, therefore, be it Known, that I, James Madison, President of the United States, for divers good causes and considerations, do by these Presents Respite the execution of the said Judgment against them, the said George Adams and Randall Tarrier, until the twenty Second day of October in the present Year: and I hereby require the Marshal for the said District, his Deputies or officers to govern themselves accordingly.
        In Testimony whereof, I have hereunto set my hand, and caused the Seal of the United States to be affixed. Done at the City of Washington this 12th day of August A.D. one thousand eight hundred and Sixteen, and of the Independence of the United States the forty first.
        
          James MadisonBy the PresidentJas. Monroe Secy of State
        
      